Exhibit 10.1

ImmunoGen, Inc.

Compensation Policy for Non-Employee Directors

Objective

It is the objective of ImmunoGen to compensate non-employee Directors in a
manner which will enable recruitment and retention of highly qualified Directors
and fairly compensate them for their services as a Director.

Cash Compensation (effective November 13, 2013)

Annual meeting fee for non-employee Directors:$40,000 per annum, paid quarterly

Additional annual fees:

(a)



Lead Director / Chairman of the Board:1$30,000 per annum, paid quarterly

(b)



Chairman of the Audit Committee:$20,000 per annum, paid quarterly

(c)



Chairman of the Compensation Committee:$14,000 per annum, paid quarterly

(d)



Chairman of the G&N Committee:$14,000 per annum, paid quarterly

(e)



Other members of the Audit Committee$10,000 per annum, paid quarterly

(f)



Other members of the Compensation Committee$7,000 per annum, paid quarterly

(g)



Other members of the G&N Committee$7,000 per annum, paid quarterly

Directors are entitled to be reimbursed for their reasonable expenses incurred
in connection with attendance at Board and committee meetings during their
tenure as a Director.  Any reimbursement in one calendar year shall not affect
the amount that may be reimbursed in any other calendar year and a reimbursement
(or right thereto) may not be exchanged or liquidated for another benefit or
payment.  Any business expense reimbursements subject to Section 409A of the
Internal Revenue Code of 1986 shall be made no later than the end of the
calendar year following the calendar year in which such business expense is
incurred by the Director.

Quarterly payments shall be paid in arrears within 30 days following the end of
each calendar quarter. 2 A non-employee Director may elect to receive any or all
of his or her cash compensation in the form of deferred stock units (“DSUs”)
having an aggregate Fair Market Value equal to the amount deferred, measured on
the date of grant which shall be the last day of the calendar quarter for which
the retainer is being paid.  All elections as to form of payment shall be made
annually by December 31st of the year prior to service which election shall be
effective for all payments to be made in the following calendar year.  New
non-employee Directors shall make their elections within 30 days of their
initial appointment or election to the



1 Payable to non-employee Chairman of the Board only.

2 Quarterly payments will be appropriately pro-rated for Directors who retire,
resign or are otherwise removed from the Board prior to the end of a calendar
quarter.

 





--------------------------------------------------------------------------------

 



Board of Directors for all payments to be made in that calendar year.  Any such
election shall be prospective only for compensation attributable to services
performed after the effective date of such election and any amounts covered by
such election shall be prorated as necessary.  Each non-employee Director shall
be deemed to have elected to receive payments in cash for payments in periods
prior to any such election or if no timely election shall have been
made.  Notwithstanding the foregoing, a previous election made by a non-employee
Director pursuant to the 2004 Non-Employee Director Compensation Deferred Share
Unit Plan or under this policy shall remain in effect for subsequent calendar
years until it is changed by the completion, signature and delivery to the
Company of a new election form, in accordance with the terms of this policy.

Upon making such election, DSUs shall be granted as described above without any
further action by the Compensation Committee.  These awards are fully vested as
to all of the issued DSUs on the date of grant. [NOTE: Consider eliminating DSUs
in lieu of cash if equity alternative 2 is adopted.]

Equity Compensation (effective March 28, 2018)

1.Deferred Stock Units.

(a)  Initial DSU Awards.  New non-employee Directors will automatically be
awarded, without any further action by the Compensation Committee, 8,000 DSUs
(each DSU relating to one (1) share of Common Stock) on the date of their
initial election or appointment to the Board (the “date of grant”).  This award
will vest pro rata, on a quarterly basis over a three-year period, as to eight
and one-third percent (8-1/3%) of the issued DSUs (rounded down to the nearest
whole share) per quarter on each of September 1, December 1, March 1 and June 1
following the date of grant, beginning with the first such date to occur
following the date of grant.

 (b)  Annual DSU Awards.  Non-employee Directors will automatically be awarded,
on an annual basis and without further action by the Compensation Committee,
4,000 DSUs on the earlier of the date of ImmunoGen’s annual meeting of
shareholders or June 30  of the applicable year (the “date of grant”).  These
awards will vest pro rata, on a quarterly basis over a one-year period, as to
twenty-five percent (25%) of the issued DSUs (rounded down to the nearest whole
share) per quarter on each of September 1, December 1, March 1 and June 1
following the date of grant.  If a non-employee Director is first elected to the
Board other than at an annual meeting of shareholders, the number of DSUs
subject to such non-employee Director’s first annual DSU award shall be
pro-rated, based on the number of days between his or her date of election and
the date of grant of his or her first annual DSU award.  If a non-Employee
Directors is first elected to the Board at an annual meeting of shareholders, he
or she is ineligible to receive his or her first annual DSU award until the
following year.3



3 Any Director who transitions from an employee director to a non-employee
Director without a break in service shall not be eligible to receive an award of
DSUs under paragraphs 1(a), but shall be eligible to receive awards under
paragraph 1(b), beginning with the first annual meeting of shareholders on or
after the date on which such Director ceases to be an employee of the Company.

 

 

 



2

 

--------------------------------------------------------------------------------

 



(c)  Terms of Grant.  All DSU awards to non-employee Directors under this policy
are granted under the 2016 Employee, Director and Consultant Equity Incentive
Plan (the “2016 Plan”), and are subject to the terms and conditions set forth in
the 2016 Plan and the form of Deferred Stock Unit Agreement approved by the
Board of Directors on December 9, 2016; provided, however, that if the 2018
Employee, Director and Consultant Equity Incentive Plan (the “2018 Plan”) is
approved by shareholders, all DSU awards to non-Employee Directors granted under
this policy after June 20, 2018 will be granted under the 2018 Plan and will be
subject to the terms and conditions set forth in the 2018 Plan and the form of
Deferred Stock Unit Agreement approved by the Compensation Committee for such
awards.   All capitalized terms that are not defined herein shall have the
meanings set forth in the 2016 Plan (or the 2018 Plan, as applicable).

2.Stock Options.

(a)  Initial Stock Option Awards.  New non-employee Directors will automatically
be granted, without any further action by the Compensation Committee, a stock
option award covering 18,000 shares of Common Stock on the date of their initial
election or appointment to the Board (the “date of grant”).  This award (i) will
be granted with an exercise price equal to the Fair Market Value of the Common
Stock on the date of grant, and (ii) will vest pro rata, on a quarterly basis
over a three-year period, as to eight and one-third percent (8-1/3%) of the
number of shares covered by such award (rounded to the nearest whole share) per
quarter on each of September 1, December 1, March 1 and June 1 following the
date of grant, beginning with the first such date to occur following the date of
grant.

(b)  Annual Stock Option Grants.  Non-employee Directors will automatically be
granted, on an annual basis and without further action by the Compensation
Committee, stock option awards covering 18,000 shares of Common Stock on the
earlier of the date of ImmunoGen’s annual meeting of shareholders or June 30 of
the applicable year.  These awards (i) will be granted with an exercise price
equal to the Fair Market Value of the Common Stock on the date of grant,
(ii) will vest pro rata, on a quarterly basis over a one-year period, as to
twenty-five percent (25%) of the number of shares covered by such awards
(rounded to the nearest whole share) per quarter on each of September 1,
December 1, March 1 and June 1 following the date of grant, and (iii) will
expire on the tenth (10th) anniversary of the date of grant.  If a non-employee
Director is first elected to the Board other than at an annual meeting of
shareholders, the number of shares covered by such non-employee Director’s first
annual stock option award shall be pro-rated, based on the number of days
between his or her date of election and the date of grant of his or her first
annual stock option award.  If a non-Employee Directors is first elected to the
Board at an annual meeting of shareholders, he or she is ineligible to receive
his or her first annual stock option award until the following year.4

 (c)    Terms of Grant.  All stock option awards to non-employee Directors under
this policy are granted under the 2016 Plan, and are subject to the terms and
conditions set forth in the 2016  Plan and the form of Director Option Agreement
approved by the Compensation Committee on December 9, 2016; provided, however,
that if the 2018 Plan is approved by



4 Any Director who transitions from an employee to a non-employee Director
without a break in service shall not be eligible to receive a stock option award
under paragraph 2(a), but shall be eligible to receive awards under
paragraph 2(b), beginning with the first annual meeting of shareholders on or
after the date on which such Director ceases to be an employee of the Company.



3

 

--------------------------------------------------------------------------------

 



 

shareholders, all stock option awards to non-Employee Directors granted under
this policy after June 20, 2018 will be granted under the 2018 Plan and will be
subject to the terms and conditions set forth in the 2018 Plan and the form of
Director Option Agreement approved by the Compensation Committee for such
awards.  All capitalized terms that are not defined herein shall have the
meanings set forth in the 2016 Plan.

Approved by the Board of Directors: March 28, 2018

4

 

--------------------------------------------------------------------------------